TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-15-00113-CV



                                  EMC Corporation, Appellant

                                                v.

            Glenn Hegar, Comptroller of Public Accounts of The State of Texas; and
                Ken Paxton, Attorney General of The State of Texas, Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-14-000851, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               The parties have filed an agreed motion to extend the abatement of this appeal

pending the disposition of any petition for a writ of certiorari that seeks review of the Texas

Supreme Court’s decision in Graphic Packaging Corp. v. Glenn Hegar, No. 15-0669, 2017 WL
6544951 (Tex. Dec. 22, 2017). We grant the motion and extend the abatement of the appeal.

               Further, appellant EMC Corporation is ordered to file a report with this Court as

to the status of this appeal on or before March 30, 2018. The failure to do so may result in the

reinstatement and then dismissal of this appeal for want of prosecution.

               It is ordered on February 16, 2018.



Before Justices Puryear, Goodwin, and Bourland